UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to . Commission File No.: 1-7986 Kent Financial Services, Inc. (Exact name of small business issuer as specified in its charter) Nevada 75-1695953 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 376 Main Street, PO Box 74, Bedminster, NJ 07921 (Address of principal executive offices) (908) 234-0078 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:As of July 31, 2007, the issuer had 2,792,250 shares of its common stock, par value $.10 per share, outstanding. Transitional Small Business Disclosure Format (check one). YesoNox Table of Contents KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES FORM 10-QSB For The Quarterly Period Ended June 30, 2007 Table Of Contents Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of June 30, 2007 3 Consolidated Statement of Operations for the Three and Six Months Ended June 30, 2007 and 2006 4 Consolidated Statement of Cash Flows Six Months Ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits Signatures 18 2 Table of Contents PART I- FINANCIAL INFORMATION Item 1.- Financial Statements KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET As of June 30, 2007 (UNAUDITED) ($000 Omitted, except share and per share amounts) ASSETS Current Assets: Cash and cash equivalents $ 291 Short-term investments 12,540 Marketable securities 120 Accounts receivable 58 Prepaid expenses and other current assets 50 Total current assets 13,059 Property and equipment, net of accumulated depreciation of $7 7 Goodwill 90 Other assets 65 Total assets $ 13,221 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 348 Deferred revenue 18 Total current liabilities 366 Noncurrent liabilities: Accrued post employment obligations 659 Minority interest in subsidiaries 5,154 Stockholders' equity: Preferred stock without par value; 500,000 shares authorized; none outstanding - Common stock, $.10 par value; 8,000,000 shares authorized; 2,792,250 shares issued and outstanding 279 Additional paid-in capital 12,408 Accumulated deficit (5,646 ) Accumulated other comprehensive income 1 Total stockholders' equity 7,042 Total liabilities and stockholders' equity $ 13,221 See accompanying notes to consolidated financial statements. 3 Table of Contents KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ($000 Omitted, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Seminar fees $ 124 $ 116 $ 231 $ 167 Interest 157 147 316 288 Investing gains (losses) 7 5 7 (11 ) Other income 19 11 120 27 Total revenues 307 279 674 471 Expenses: General and administrative 482 474 909 874 Write off capitalized software costs 38 38 Total expenses 520 474 947 874 Loss before income taxes, minority interest and extraordinary gain (213 ) (195 ) (273 ) (403 ) Provision for income tax benefit (expense) 10 (6 ) (7 ) Loss before minority interest and extraordinary gain (203 ) (201 ) (273 ) (410 ) Minority interest in subsidiaries losses 56 25 73 59 Loss before extraordinary item (147 ) (176 ) (200 ) (351 ) Extraordinary gain due to purchase of subsidiary stock - 18 - 28 Net loss (147 ) (158 ) (200 ) (323 ) Other comprehensive income: Unrealized gain on available for sale securities 3 1 Comprehensive loss $ (144 ) $ (158 ) $ (199 ) $ (323 ) Basic and diluted net loss per common share: Loss per share before extraordinary gain $ (0.05 ) $ (0.06 ) $ (0.07 ) $ (0.13 ) Extraordinary gain 0.01 0.01 Net loss per share $ (0.05 ) $ (0.05 ) $ (0.07 ) $ (0.12 ) Weighted average number of common shares outstanding (in 000's) 2,794 2,803 2,796 2,803 See accompanying notes to consolidated financial statements. 4 Table of Contents KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) ($000 Omitted) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (200 ) $ (323 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 4 1 Write off capitalized software costs 38 Unrealized losses on securities owned 35 Interest receivable on short-term investments 5 (14 ) Stock-based compensation expense 18 18 Extraordinary gain on purchase of stock of subsidiary (28 ) Minority interest in subsidiaries losses (73 ) (59 ) Change in accounts receivable 17 Change in prepaid expenses and other assets (26 ) (70 ) Change in accounts payable and accrued expenses (2 ) (18 ) Change in deferred revenue (5 ) Net cash used in operating activities (224 ) (458 ) Cash flows from investing activities: Purchase of stock of subsidiary (192 ) Acquistion of property and equipment (14 ) Sale of marketable securities 30 Purchase of short-term investments (12,594 ) (12,068 ) Sales and maturities of short-term investments 12,948 12,200 Net cash provided by (used in) investing activities 370 (60 ) Cash flows from financing activities: Repurchase of common stock by subsidiary (6 ) (5 ) Repurchase of common stock (16 ) (68 ) Net cash used in financing activities (22 ) (73 ) Net increase (decrease) in cash and cash equivalents 124 (591 ) Cash and cash equivalents at beginning of period 167 1,890 Cash and cash equivalents at end of period $ 291 $ 1,299 Supplemental disclosure of cash flow information: Cash paid for: Taxes $ 6 $ 7 See accompanying notes to consolidated financial statements. 5 Table of Contents KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Periods Ending June 30, 2007 and 2006 (UNAUDITED) NOTE A - Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Kent Financial Services, Inc. and subsidiaries (the "Company") as of June 30, 2007 and for the three and six month periods ended June 30, 2007 and 2006 reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006 as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Estimates that are particularly susceptible to change include assumptions used in determining the fair value of securities owned and non-readily marketable securities. The results of operations for the three and six months ended June 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the entire year or for any other period. NOTE B– Business and Segment Information The Company's business is comprised of the management of Kent International and Kent Educational.The Company has determined that its operations can be segregated into two principal operating segments which are business development activities and education services.We define operating segments as components of an enterprise about which separate financial information is available that is evaluated regularly by the Chairman in deciding how to allocate resources and in assessing performance. Kent International is a publicly traded company (stock symbol “KNTH.PK”) currently seeking to redeploy its assets into an operating business.The Company owned approximately 53.25% of Kent International at June 30, 2007.All of Kent International’s assets, excluding its portfolio of pharmaceutical patents (which have a zero carrying value on the consolidated financial statements), are invested in cash and United States Treasury Bills.Kent International’s activity is reported in the business development activities segment. In November 2005, Dr. Qun Yi Zheng was named President of the Company and of Kent International.Under Dr. Zheng’s operational leadership, Kent International intends to pursue business opportunities in China, Eastern Europe and the United States.Additionally, Kent International has developed a niche social networking website, www.chinauspals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send private messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.Chinauspals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures. 6 Table of Contents We face the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. The education services segment represents the activity of Kent Educational; which is a wholly owned subsidiary of the Company that has a 60% controlling interest in the Academy for Teaching and Leadership, Inc. (“The Academy”).The Academy, headed by Dr. Saul Cooperman, a former Commissioner of Education in the State of New Jersey, provides educators various programs designed to improve themselves, their students, and their schools. The allocation of resources for educational purposes is currently under great scrutiny in New Jersey.Funding for public schools in New Jersey comes from either State aid or local property taxes.Although property taxes have increased rapidly in New Jersey over the last seven years, this has not resulted in additional educational expenditures, because the State of New Jersey has at the same time reduced its aid allocated to public schools.It is impossible to foresee the future developments of property taxes and educational State aids.As public schools in New Jersey are currently our primary customer, our revenue growth is restricted by any limitation on these resources. The following table summarizes the assets and operations of the Company’s segments as of and for the three and six months ended June 30, 2007 and 2006: Business Development Educational All Other Consolidated Activities Services Operations Eliminations Totals Three Months Ended June 30, 2007 Revenues from external customers $ 12 $ 124 $ 7 $ 143 Management fees 107 $ (107 ) Interest revenue 132 3 22 157 Investing gains 7 7 Total revenues 144 127 143 (107 ) 307 General and administrative expenses (198 ) (170 ) (221 ) 107 (482 ) Income tax benefit 10 10 Minority interest 43 13 56 Write off capitalized software costs (38 ) (38 ) Net loss by segment $ (49 ) $ (20 ) $ (78 ) - $ (147 ) 7 Table of Contents Business Development Educational All Other Consolidated Activities Services Operations Eliminations Totals Six Months Ended June 30, 2007 Revenues from external customers $ 12 $ 231 $ 108 $ 351 Management fees 170 $ (170 ) Interest revenue 266 7 43 316 Investing gains 7 7 Total revenues 278 238 328 (170 ) 674 General and administrative expenses (398 ) (236 ) (445 ) 170 (909 ) Minority interest 74 (1 ) 73 Write off capitalized software costs (38 ) (38 ) Net income (loss) by segment $ (84 ) $ 1 $ (117 ) - $ (200 ) As of June 30, 2007 Total assets by segment $ 10,783 $ 488 $ 1,950 - $ 13,221 Three Months Ended June 30, 2006 Revenues from external customers $ 116 $ 11 $ 127 Management fees 63 $ (63 ) Interest revenue $ 121 3 23 147 Investing gains 5 5 Total revenues 121 119 102 (63 ) 279 General and administrative expenses (219 ) (64 ) (254 ) 63 (474 ) Income tax expense (1 ) (5 ) (6 ) Minority interest 47 (22 ) 25 Extraordinary gain 18 18 Net income (loss) by segment $ (51 ) $ 32 $ (139 ) - $ (158 ) Six Months Ended June 30, 2006 Revenues from external customers $ 167 $ 27 $ 194 Management fees 126 $ (126 ) Interest revenue $ 236 4 48 288 Investing losses (11 ) (11 ) Total revenues 236 171 190 (126 ) 471 General and administrative expenses (400 ) (122 ) (478 ) 126 (874 ) Income tax expense (1 ) (1 ) (5 ) (7 ) Minority interest 78 (19 ) 59 Extraordinary gain 28 28 Net income (loss) by segment $ (87 ) $ 29 $ (265 ) - $ (323 ) As of June 30, 2006 Total assets by segment $ 11,016 $ 452 $ 2,237 - $ 13,705 8 Table of Contents NOTE C -Securities Owned Marketable securities owned as of June 30, 2007, comprised mainly of portfolio positions (equity securities) held for capital appreciation consisted of the following (all numbers in thousands): June 30, 2007 Percent Owned Cost Fair Value Unrealized Gains (Losses) GolfRounds.com, Inc. 4.35 % $ 102 $ 99 $ (3 ) All other equity securities N/A 17 21 4 $ 119 $ 120 $ 1 During the first quarter of 2007, the Company reclassified its marketable securities from trading securities to available for sale securities.The Company’s securities are valued at fair value.Fair value is ordinarily the listed market price of the stock.If listed market prices are not indicative of fair value or if liquidating the Company’s position would reasonably be expected to impact market prices, fair value is determined based on other relevant factors.Among the factors considered by management in determining fair value of the portfolio positions are the financial condition, asset composition and operating results of the issuer, the long-term business potential of the issuer and other factors generally pertinent to the valuation of investments, including the analysis of the valuation of comparable companies.Based on the criteria described above, securities owned at June 30, 2007 were valued at listed market prices for all but two positions; securities owned of GolfRounds.com, Inc. and Gaiam, Inc. were discounted 20% or approximately $28,000 from listed market prices. Net unrealized gains on available for sale securities were approximately $3,000 and $1,000 for the three and six months ended June 30, 2007, respectively and realized gains were approximately $7,000 for the three and six months ending June 30, 2007.Net investing gains (losses) were $5,000 and ($11,000) for the three and six months ended June 30, 2006.Net unrealized losses on securities owned were approximately $6,000 and $35,000 for the three and six months ended June 30, 2006.Realized gains on securities transactions were $11,000 and $24,000 for the three and six months ended June 30, 2006.As a result of the transfer in classification from trading securities to available for sale securities, unrealized losses during the three and six months ended June 30, 2007 were recorded as an adjustment to accumulated other comprehensive income in stockholder’s equity instead of a component of operating income.Accordingly, investing gains (losses) reported for those periods are not comparable to those reported for the same periods ending June 30, 2006. NOTE D -Capital Stock Activity Dividends No dividends were declared or paid during the three and six months ended June 30, 2007. Common Stock Repurchases In August 2004, the Board of Directors approved a plan to repurchase up to 200,000 shares of the Company’s common stock at prices deemed favorable in the open market or in privately negotiated transactions subject to market conditions, the Company’s financial position and other considerations.This program has no expiration date.During the quarter ended June 30, 2007, 3,330 shares were acquired for approximately $7,083 resultingin 97,876 shares remaining authorized for repurchase under the program.All shares repurchased under this plan have been cancelled and returned to the status of authorized but unissued shares. 9 Table of Contents NOTE E -Net Income (Loss) Per Share The Company reports net income (loss) per share under the requirements of Statement of Financial Accounting Standards No. 128, “Earnings per Share”.Basic income (loss) per share includes the weighted average number of common shares outstanding during the year.Diluted income (loss) per share includes the weighted average number of shares outstanding and dilutive potential common shares, such as warrants and options.The Company had 300,000 common stock options outstanding at June 30, 2007 and 2006.Because the Company had losses in the three and six months ended June 30, 2007 and 2006, the stock options outstanding would have an anti-dilutive effect on net loss per share and as such are not included in the calculations. NOTE F - Stock Option Plans The Company has issued certain common stock options to its President.At June 30, 2007, the Company had 300,000 common stock options outstanding. In December 2004, the Financial Accounting Standards Board “FASB” issued Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share-Based Payment,” (“SFAS 123(R)”), a revision of SFAS No. 123, “Accounting for Stock-Based Compensation” (“SFAS 123”)SFAS 123(R) requires that the compensation cost relating to share-based payment transactions be recognized in financial statements.The compensation cost is measured based on the fair value of the equity or liability instruments issued. SFAS 123(R) was effective as of the beginning of the first interim or annual period beginning after December 15, 2005.The Company adopted SFAS 123(R) on January 1, 2006.As a result, the Company recorded approximately $9,000 and $18,000 in stock-based compensation expense for the three and six month periods ending June 30, 2007 and 2006, respectively. All options granted to date have an exercise price equal to the market price of the Company’s stock on the grant date.For purposes of calculating the compensation cost consistent with SFAS 123, the fair value of each option grant was estimated on the grant date using the Black-Scholes option-pricing model with the following assumptions used: no dividend yield; expected volatility of 29 percent; risk free interest rates of 4.37 percent; and weighted average expected duration of 7 years. Kent International Stock Options Plans Kent International has issued certain common stock options to its employees, directors and consultants.At June 30, 2007, Kent International had 290,000 common stock options outstanding.Any exercises of these common stock options could have a dilutive effect on the percentage of Kent International owned by the Company. Until December 31, 2005, Kent International applied APB 25 and related interpretations in accounting for its options.Accordingly, no compensation cost had been recognized for common stock options issued.In January 2006, Kent International adopted SFAS 123(R).As all outstanding common stock options were fully vested prior to January 1, 2006, no compensation expense was recognized in the financial statements in the three and six month periods ending June 30, 2007 and 2006. 10 Table of Contents NOTE G -Related Party Transactions The Company receives a monthly management fee of $21,000 from Kent International for management services.These services include, among other things, preparation of periodic and other filings with the Securities and Exchange Commission, evaluating merger and acquisition proposals, providing internal accounting services and shareholder relations.This arrangement may be terminated at will by either party.The monthly management fee revenue and offsetting expense is eliminated during consolidation.The Company is the beneficial owner of approximately 53.25% of Kent International’s outstanding Common Stock at June 30, 2007.Paul O. Koether, Chairman of the Company is also the Chairman of Kent International and the beneficial owner of approximately 55.1% of the Company’s outstanding common stock.Qun Yi Zheng, President of the Company is also the President of Kent International and Bryan P. Healey, Chief Financial Officer of the Company is also the Chief Financial Officer of Kent International. The Company and its consolidated subsidiaries reimburse an affiliate, Bedminster Management Corp., for the allocated direct cost of group health insurance and office supplies.These reimbursements were approximately $26,555 and $50,554 in the three and six months ended June 30, 2007, respectively and $15,879 and $35,285 in the three and six months ended June 30, 2006, respectively.Bedminster Management Corp. facilitates the allocation of certain central administrative costs on a cost reimbursement basis and is owned equally by Kent, Kent International and T.R. Winston & Company, LLC. The Company received a non-recurring management fee of $44,400 from The Academy in the three and six months ended June 30, 2007.The Academy is a 60% controlled subsidiary of Kent Educational, a wholly owned subsidiary of the Company.The Academy also paid a consulting fee of $29,600 during the three and six months ended June 30, 2007 to Dr. Saul Cooperman, the Chairman and 40% owner of the Academy. NOTE H -Legal Proceedings Texas American Petrochemicals, Inc. (“TAPI”) By letter dated May 24, 2005, the Texas Commission on Environmental Quality ("TCEQ") advised Texas American Petrochemicals, Inc. (“TAPI”), that it was a person responsible for solid waste at a hazardous waste site in Texas.
